DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both independent claims 1 and 13 recite “four patches of adhesive situated along a first edge [and a second edge] of the back side…” which is not supported by the originally filed Specification.  Drawing 1C show a plurality of adhesive patches, however, they are randomly situated throughout the entire area, and not reasonably “situation along a first and second edge of the back side”.    

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims contradict the Figures for the reasons stated above, and have no support in the originally filed Specificaiton/Drawings.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 5,172,936) in view of Yamakawa (JP 2010-264611) (See NPL for English Translation).
In respect to claim 1 and 10-12, although the claimed subject matter is indefinte, Sullivan et al. disclose a label comprising: a substrate 1 having a front and back side; a first area 2 defined on the front side; and a second area 3 defined on the front and back side representing a removable-independent label from the label (Figs. 2-3), the second area being delineated by a die cut (Fig. 1);  the back side may contain a uniform coating of adhesive, with the back side of the second area 3 being provided with an adhesive contaminant (“deadener”), to render the entire “removable portion” (second area 3) less adhesive compared to the “permanent portion” (first area 2) (Col. 2, 45-63).  It is notable that Figure 3 shows that the second area 3 contains an area 15 free of adhesive, however, this is optional, as “the label…may also have its removable portion(s) disposed on an edge of the label with a region of the adhering side of such removable portion(s) nearest the label’s edge maintained free of adhesion [emphasis added]” (Col. 2, 65 – Col. 3, 1).  Thus, without the adhesive free portion included, the entire removable portion (second area 3) would include the adhesive and deadener, including the edge (forming a “pull tab’).  Sullivan et al. disclose that the removable portion (second area) is “at least one” (Abstract).  One of ordinary skill in the art will readily ascertain the disclosure of a second removable label (third area), with the same properties.
Sullivan et al. do not disclose the removable portion containing two strips or patches of adhesive, however, Yamakawa teaches providing a similar area of reduced adhesion, which may be embodied in several forms of several strips (four strips), including strips along first and second edges (Figs 6-10).  It would have been obvious to substitute the deadened adhesive in the removable portion taught in Sullivan with strips of adhesive in view of Yamakawa as a suitable reduced adhesive area.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, namely, providing sections of adhesive, such as strips, in lieu of a deadener weakened adhesive, both resulting in reduced adhesion. 
In respect to claims 13-16, Sullivan et al. disclose that the labels may be formed out of a web, and die cut therefrom (Col. 3, 17-25).  Furthermore, Sullivan discloses that the removable label is “at least one”, which infers a second removable label, regardless, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza. 274 F.2d 669, 124 USPQ 378 (CCPA 1960).   As for the location of the two labels, one on opposite sides of the substrate (although not clearly claimed), it would have been obvious to provide any of the the labels (and pull tab) taught in Sullivan along any edge of the substrate.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, providing the duplicate labels taught or suggested by Sullivan along any edge, as any edge is appropriate for the intended faction of enabling a grabbing of the pull tab.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 5,172,936) and Yamakawa (JP 2010-264611) in view of Dehlinger et al. (2012/0018332).
In respect to claim 2, , although impossible to ascertain for the reasons stated above, Sullivan et al. and Yamakawa teach printing on the label (Fig. 2), but do not disclose the type of printing.  Dehlinger et al. teach a very similar label assembly which may further comprise thermal-printing, and thus a thermal print coating (0041).  It would have been obvious to provide the printing taught in Sullivan et al. and Yamakawa via thermal printing (requiring a thermal print coating) in view of Dehlinger et al. as an extremely well known method of printing in the label arts.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, selection of one of the most widely used methods of printing on a label.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 5,172,936), Yamakawa (JP 2010-264611), and Dehlinger et al. (US 2012/0018332) in view of Hoffmann (US 5,874,142).
In respect to claim 3, although impossible to ascertain for the reasons stated above, Sullivan et al., Yamakawa, and Dehlinger et al. substantially teach the claimed invention, including a plurality of labels in a web (Fig. 2), but do not disclose providing a release coating on the top surface of the labels, however, Hoffmann teaches a similar label assembly, wherein the labels comprise a release material on the opposite surface from the adhesive (top face) (Abstract).  It would have been obvious to one of ordinary skill at the time the invention was made to provide the top surface of the labels taught in Sullivan et al., Yamakawa, and Dehlinger et al. with release coating in view of Hoffmann, to allow the labels to be wound into a roll in a well-known “liner-less” assembly (Col. 1, 6-33), which is advantageous with reduction in material waste.

Response to Arguments

	The applicant recites, without rationale, that the amendment overcomes the 35 USC 112(a) rejection, however the examiner respectfully disagrees for the reasons detailed in the 35 USC 112(a) and new 35 USC 112(b) rejections.  Although four patches of adhesive are shown, they are not orientated along the edges, and rather distributed throughout the area.
	In respect to the 35 USC 103 rejection, the applicant states that “the above-noted amendments are not shown in the references” however no evidence or rationale is presented.  Yamakawa teaches several different embodiments with adhesive four or more adhesive patches orientated in the same way as the present invention (e.g. Figure 2), or else, as the claims recite, with patches oriented along the edges (e.g. parallel therewith) (e.g. Figure 10).  There are no arguments against the teaching of Yamakawa.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637